 4:19-cr-03038-JMG-CRZ Doc # 213 Filed: 09/15/21 Page 1 of 3 - Page ID # 1826




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

United States of America,

                   Plaintiff,                            4:19-CR-3038

vs.                                                         ORDER

Thomas W. Hird,

                   Defendant.


      The defendant was convicted of three counts of filing false tax returns
and sentenced to a total of 24 months' imprisonment, see filing 193, and was
ordered to self-surrender to the Bureau of Prisons on September 22, 2021. The
defendant has filed a "motion to extend time to report for detention" that is, in
effect, a motion to stay execution of the judgment and sentence until his appeal
from his convictions is final. See filing 210. That motion will be denied.
      Pursuant to 18 U.S.C. § 3143(b)(1), the Court


      shall order that a person who has been found guilty of an offense
      and sentenced to a term of imprisonment, and who has filed an
      appeal or a petition for a writ of certiorari, be detained, unless the
      judicial officer finds—
            (A) by clear and convincing evidence that the person is not
            likely to flee or pose a danger to the safety of any other
            person or the community if released. . . .; and
            (B) that the appeal is not for the purpose of delay and raises
            a substantial question of law or fact likely to result in—
                  (i) reversal,
 4:19-cr-03038-JMG-CRZ Doc # 213 Filed: 09/15/21 Page 2 of 3 - Page ID # 1827




                  (ii) an order for a new trial,
                  (iii) a sentence that does not include a term of
                  imprisonment, or
                  (iv) a reduced sentence to a term of imprisonment less
                  than the total of the time already served plus the
                  expected duration of the appeal process.


(Emphasis supplied.) That's a difficult standard to meet: the intent of the
statute "was, bluntly, that fewer convicted persons remain at large while
pursuing their appeals." United States v. Marshall, 78 F.3d 365, 366 (8th Cir.
1996) (quoting United States v. Powell, 761 F.2d 1227, 1231 (8th Cir.1985) (en
banc)); see United States v. Huber, 404 F.3d 1047, 1064 n.16 (8th Cir. 2005).
      The Court accepts that the defendant is not likely to flee or pose a danger
to the safety of any other person or the community. See § 3143(b)(1)(A). But
under subsection (B), "a defendant who wishes to be released on bail after the
imposition of a sentence including a term of imprisonment must first show that
the question presented by the appeal is substantial, in the sense that it is a
close question or one that could go either way." Powell, 761 F.2d at 1233-34.
And the defendant must "show that the substantial question he or she seeks
to present is so integral to the merits of the conviction that it is more probable
than not that reversal or a new trial will occur if the question is decided in the
defendant's favor." Id. at 1234.
      The defendant clearly did not satisfy subsection (B): "indeed, he did not
even identify what issues he will raise on appeal." See Marshall, 78 F.3d at
366. But it is fair to say that over the course of these proceedings, the Court
has grown very familiar with the nature and substance of the defendant's
objections to the charges and this Court's rulings, and the Court is confident



                                      -2-
 4:19-cr-03038-JMG-CRZ Doc # 213 Filed: 09/15/21 Page 3 of 3 - Page ID # 1828




that not only are the defendant's objections insubstantial—they are almost
entirely frivolous. See, e.g., filing 208 at 35-81. Accordingly,


      IT IS ORDERED that the defendant's "motion to extend time to
      report for detention" (filing 210) is denied.


      Dated this 15th day of September, 2021.


                                              BY THE COURT:


                                              John M. Gerrard
                                              United States District Judge




                                        -3-
